
	

113 HR 4831 IH: Twenty-First Century Manufacturing Skills and Jobs Act of 2014
U.S. House of Representatives
2014-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4831
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2014
			Mr. Kildee introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a Federal tax credit approximation matching program for State new manufacturing jobs
			 training tax credits, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Twenty-First Century Manufacturing Skills and Jobs Act of 2014.
		2.Federal matching payments for State new manufacturing jobs training tax credits
			(a)Authority To make paymentsSubject to subsection (h), the Secretary of the Treasury shall, on a quarterly basis, make a
			 payment to each eligible community college in an amount equal to the
			 aggregate new manufacturing job withholding matches for all eligible
			 trainees with respect to such eligible community college for such quarter.
			(b)New manufacturing job tax withholding matchIn the case of any quarter, the new manufacturing job withholding match with respect to any
			 eligible trainee is an amount equal to the amounts remitted as described
			 in subsection (d)(1)(A) during such quarter with respect to such trainee
			 by a participating eligible manufacturing employer.
			(c)Eligible community collegeFor purposes of this section, the term eligible community college means a public institution of higher education, as defined in section 101 of the Higher Education
			 Act of 1965 (20 U.S.C. 1001)—
				(1)at which the majority of degrees awarded, for any academic year, are 2-year associate's degrees
			 that are acceptable for full credit toward a baccalaureate degree,
				(2)that is located in a State that has a State new manufacturing jobs training tax credit program in
			 effect, and
				(3)that participates in such program by having in effect a contract that meets the requirements of
			 subsection (d)(2).
				(d)State new manufacturing jobs training tax credit program
				(1)Programs describedFor purposes of this section, the term State new manufacturing jobs training tax credit program means a program established by a State government that provides that, if an eligible community
			 college and an eligible manufacturing employer sign a contract that meets
			 the requirements of paragraph (2) with respect to an eligible trainee—
					(A)the State income taxes withheld by the employer on behalf of the eligible trainee, once employed by
			 the employer, to the extent they do not exceed the cost of qualified
			 training specified in such contract, will not be remitted to the State in
			 payment of income taxes, but will be remitted to the eligible community
			 college,
					(B)the amounts so remitted will be treated in the hands of the eligible community college as payment
			 for education provided by such community college, and
					(C)for purposes of determining the State income tax liability of the eligible trainee, the amounts so
			 remitted will be treated as if they had been remitted to the State in
			 payment of income taxes owed by the eligible trainee.
					(2)Qualified contractA contract meets the requirements of this paragraph if—
					(A)the contract is between an eligible community college located in the State that has the program
			 described in paragraph (1) and an eligible manufacturing employer with at
			 least 1 job site located in such State,
					(B)the contract meets all applicable requirements under such State program,
					(C)the contract provides that—
						(i)the eligible community college will directly provide qualified training to individuals designated
			 by the employer or will contract with a provider of qualified training to
			 provide such training to such individuals,
						(ii)the eligible community college will not charge tuition or fees to such individuals,
						(iii)the employer will hire such individuals for full-time employment at a job site located within the
			 State,
						(iv)such individuals will be paid by the employer a wage that is not less than the greater of—
							(I)175 percent of the Federal minimum wage, or
							(II)the amount specified under the State program, and
							(v)as provided under the State program, the employer will remit the State income taxes withheld by the
			 employer on behalf of the individual to the community college in payment
			 for the training, to the extent such taxes do not exceed the cost
			 described in subparagraph (D),
						(D)the contract specifies the entire cost of the qualified training (including all costs for equipment
			 or instructional materials) that will be provided to each individual, and
					(E)the cost and terms specified under subparagraph (D) are reasonable by market standards.
					(3)Qualified trainingFor purposes of this section, the term qualified training means education or training which, if completed, will provide the individual with—
					(A)education or skills necessary to perform the job for which such individual will be employed,
					(B)education or skills necessary to obtain a license required under Federal, State, or local
			 governmental regulation for the employment of the individual in the job
			 for which such individual will be employed,
					(C)a certificate or credential which is required under Federal, State, or local governmental
			 regulation for the employment of the individual in the job for which such
			 individual will be employed, or
					(D)a certificate or credential aligned with national or regionally recognized industry standards
			 determined appropriate by the State.
					(4)Job must be new job
					(A)In generalA State program will not be treated as a State new manufacturing jobs training tax credit program
			 for purposes of this subsection unless the program provides that, in order
			 to be eligible to participate, the employer must show with respect to each
			 eligible trainee that such eligible trainee is hired for a job that—
						(i)is a new job (which, for purposes of this paragraph, may include a new position within an existing
			 job category), and not a job of a recalled worker, a replacement job, or
			 any other job that existed in the employer's business within the 1-year
			 period preceding the date of hire,
						(ii)is not a job that existed in a business operation or substantially similar business operation of
			 the employer formerly located in another location which was closed or
			 substantially reduced by the employer, and
						(iii)results in a net increase in employment for the employer.
						(B)Only U.S. employees taken into accountFor purposes of subparagraph (A), only employees at job sites located in the United States
			 (including the possessions of the United States) shall be taken into
			 account.
					(5)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52, or subsection
			 (m) or (o) of section 414 of the Internal Revenue Code of 1986, shall be
			 treated as a single employer for purposes of this section.
				(6)Cooperation with local workforce investment boardsAn employer or eligible community college participating in a State new manufacturing jobs training
			 tax credit program may work with local workforce investment boards
			 established under section 117 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2832) in searching for individuals to hire and train through such
			 program.
				(e)Eligible traineeFor purposes of this section, the term eligible trainee means an individual—
				(1)who received qualified training through an eligible community college pursuant to a contract that
			 meets the requirements of subsection (d)(2), under a State new
			 manufacturing jobs training tax credit program, and
				(2)who is employed on a full-time basis, during the quarter for which payment is made under subsection
			 (a), by the employer who was a party to such contract—
					(A)at a job site located in the same State as the eligible community college,
					(B)at a wage that meets the requirements of subsection (d)(2)(iii),
					(C)in a job that meets the new job requirement of subsection (d)(4), and
					(D)in a job for which such qualified training is required, either by law or regulation or by the
			 inherent requirements of the job.
					(f)Eligible manufacturing employerFor purposes of this section, the term eligible manufacturing employer means any person—
				(1)which employs individuals in the trade or business of manufacturing,
				(2)the manufacturing facilities of which are located in the United States, and
				(3)the primary business of which is classified in sector 31, 32, or 33 of the North American
			 Industrial Classification System.
				(g)AppropriationOut of any sums in the Treasury not otherwise appropriated, there are appropriated on an ongoing
			 basis such sums as are necessary to carry out this section.
			(h)Remission of State income tax withholdings not treated as payments for training or educationIn the case of an eligible manufacturing employer, the amount of withheld State income tax which is
			 remitted by the employer to an eligible community college as described in
			 subsection (d)(1)(A) shall not be treated as an amount paid or incurred by
			 the employer for purposes of any credit or deduction available under the
			 Internal Revenue Code of 1986 to such employer, but shall be treated as if
			 such amount had been remitted to the State in payment of income taxes owed
			 by the employee.
			(i)Tax treatment of payments with respect to eligible traineeIn the case of an eligible trainee, neither—
				(1)the amount of any withheld State income tax which is remitted by an employer to an eligible
			 community college as described in subsection (d)(1)(A), nor
				(2)the amount of any payment made under subsection (a),shall be treated for purposes of the Internal Revenue Code of 1986 as income of the eligible
			 trainee. For purposes of determining the deduction under section 164(a)(3)
			 of such Code, amounts described in paragraph (1) shall be treated as
			 amounts paid for State income taxes by the eligible trainee.
